Turney, Ch. J.
On March 11, 1888, Lookout Bank of Morristown obtained judgment against Daniel J. Taylor for $2,105.80. An execution therefrom was levied on a tract of land, and on April 1, 1889, a sale was had, the bank becoming the purchaser.
On March 25, 1889, six days before sale under execution, Taylor sold the land to Kenner, who *291agreed to pay off incumbrances in part consideration of the purchase - price. Kenner went into possession, and still holds it.
On March 14, 1890, R. B. Loyd, a judgment creditor of Taylor, redeemed from the bank. William Crosby, also a judgment creditor of Taylor, redeemed from Loyd.
The judgments, except that of the bank, were before Justices of the Peace.
The bill admits the land is subject to the debt of the bank.
The bill seeks to remove any cloud upon the title of Kenner by the redemptions mentioned, charging that no interest or title was acquired thereby.
The Chancellor dismissed the bill. This was error. If at the time of purchase Kenner had paid off the judgment of the bank, its levy would have been relieved, and no lien of any sort would have existed. The Justices’ judgments were not liens. So far as appears, no execution ever had been issued. If the bank, then, had been paid, there was nothing to authorize a sale. That levy was the only incumbrance. It is not now denied, but is confessed, that the land is subject to' the payment of that debt.
The Justice judgment creditors bear no such relation to the bank creditor as to be in a condition to work out any equity, or establish through it any incumbrance on the land.
The bank judgment out of the way, the mat*292ter stands with the outstanding Justices’ judgments alone, and we know of no rule of law or equity prohibiting a land-owner to sell until such claims have been paid, or making his sale subject to in-cumbrances because of them.
The decree is reversed, and decree here granting relief prayed.